DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly et al. (US 2013/0006106; hereinafter O’Reilly), in view of Han et al. (US 2018/0275234; hereinafter Han).
Regarding claim 1, O’Reilly discloses a system and method for controlling focused ultrasound treatment.  O’Reilly shows a system for transcranial magnetic resonance guided focused ultrasound (see 200 in fig. 2, page [0024]), the system comprising: a transcranial ultrasound transducer (see 206 in fig. 2; par. [0023]) configured to apply ultrasound radiation to a patient’s head (see par. [0023]).
But, O’Reilly fails to explicitly state an antenna that reflects RF waves, wherein the antenna is configured to be positioned entirely between the transducer and the patient’s head.
Han discloses a unified coil system and method for MR coils.  Han teaches an antenna (see fig. 14 and 14A; par. [0013], [0103], [0105], [0106]); the examiner notes the shimming coils taught by Han are equivalent to the antenna recited in claim 1), and the antenna is placed adjacent to patient head (fig. 14A shows the coils/antenna are placed adjacent patient’s head).  The examiner notes that the claim limitation of the antenna that reflects radio frequency waves I directed to functional language, and the shimming coils of Han is capable of performing the functional language since the purpose of the shimming coils are used to eliminate inhomogeneities in its field and will at least partially reflect RF waves from the RF-only coil loops. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modify the invention of O’Reilly to incorporate an antenna that reflects RF waves, as taught by Han, to provide a uniform magnetic field across the target object and to create a better imaging from MRI system.  
The Examiner notes that upon modification of prior art O’Reilly to incorporate the head coils of Han will provide the antenna be entirely between the transducer and the patient’s head since a transcranial ultrasound transducer taught by O’Reilly is above the patient head and the antenna taught by Han are placed close approximate and adjacent to the patient head, and therefore the combined invention of O’Reilly and Han will provide the antenna be entirely between the transducer and the patient’s head.
Regarding claim 2, O’Reilly in view of Han disclose the invention substantially as described in the 103 rejection above, furthermore, O’Reilly shows a portion of the patient’s head is surrounded by a fluid (see par. [0018], [0023]), and as stated above, Han teaches an antenna (see fig. 14 and 14A; par. [0013], [0103], [0105], [0106]). The Examiner notes that upon modification of prior art O’Reilly to incorporate the head coils of Han will provide the antenna be entirely between the transducer and the patient’s head since a transcranial ultrasound transducer taught by O’Reilly is above the patient head and the antenna taught by Han are placed close approximate and adjacent to the patient head, and therefore the combined invention of O’Reilly and Han will provide the antenna be surrounded by the fluid. 

Regarding claim 3, O’Reilly in view of Han disclose the invention substantially as described in the 103 rejection above, furthermore, Han shows wherein the fluid is water (see par. [0018], [0023]).
Regarding claim 5, O’Reilly in view of Han disclose the invention substantially as described in the 103 rejection above, furthermore, Han teaches the antenna is passive such that there is no electrical connection thereto (see par. [0100]; fig. 14).
Regarding claim 6, O’Reilly in view of Han disclose the invention substantially as described in the 103 rejection above, furthermore, Han shows the antenna comprises two crossed wires (see fig. 14 and 14A; par. [0104])).
Regarding claim 7, O’Reilly in view of Han disclose the invention substantially as described in the 103 rejection above, furthermore, Han shows the antenna comprises at least one wire (see fig. see fig. 14; par. [0100]).
Regarding claim 8, O’Reilly in view of Han disclose the invention substantially as described in the 103 rejection above, furthermore, O’Reilly shows an MR device configured to image the patient’s head while the ultrasound radiation is applied by the transducer to the patient’s head (see par. [0019], [0023]).
Regarding claim 9, O’Reilly in view of Han disclose the invention substantially as described in the 103 rejection above, furthermore, O’Reilly teaches wherein the MR device comprises a transmission coil configured to generate primary RF waves (see fig. 4; par. [0034], [0035]) and Han teaches the antenna (see fig. 14 and 14A; par. [0013], [0103], [0105], [0106];. The claim limitation “...wherein primary RF waves originating from the transmission coil during transmission impinge on the antenna, producing electrical currents in the antenna, which in turn produce reflected secondary RF waves that propagate away from the antenna" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Combined invention of O’Reilly and Han teaches transmission coil and the antenna. Therefore, as taught, the combined invention disclosed by O’Reilly and Han  is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.
Regarding claim 10, the claim limitation “wherein the primary RF waves and the reflected secondary RF waves combine together inside the patient’s head to produce a total field responsible for MRI transmission" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by O’Reilly and Han is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.

Regarding claim 21, O’Reilly in view of Han disclose the invention substantially as described in the 103 rejection above, furthermore, O’Reilly shows wherein primary RF waves emitted from the patient’s head during signal reception by the MR device radiate toward a MRI receiver coil (see par. [0034], [0035]).

Regarding claim 22, the claim limitation “wherein the primary RF waves emitted from the patient’s head during the signal reception by the MR device also impinge on the antenna, producing further electrical currents in the antenna, which in turn produce further reflected secondary RF waves that propagate away from the antenna and combine with the primary RF waves emitted from the patient’s head to produce a total field responsible for MRI reception" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by O’Reilly and Han is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.
Regarding claim 23, the claim limitation “...increase amplitudes and spatial uniformity, as compared to without the use of the antenna, of the combined primary and reflected secondary RF waves and the combined further reflected secondary RF waves and primary RF waves emitted from the patient’s head, during transmission, reception, or both transmission and reception by the MR device" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by O’Reilly and Han is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly et al. (US 2013/0006106; hereinafter O’Reilly), in view of Han et al. (US 2018/0275234; hereinafter Han) as applied to claim 1 above, and further in view of Salomir et al. (US 2014/0266189; hereinafter Salomir).
Regarding claim 4, O’Reilly in view of Han disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the antenna is coupled to a support operatively connected to the transducer. 
 Salomir discloses a RF shield for use in MR system.  Salomir teaches MR coils that is coupled to a support operatively connected to the transducer (see fig. 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of MR coils that is coupled to a support operatively connected to the transducer in the invention of O’Reilly and Han, as taught by Salomir, to provide a compact and integral system with having one single support for both the transducer and antenna. 

Response to Arguments

Applicant’s arguments filed on 02/11/2022 with respect to prior art rejection have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.  The Examiner has provided new prior art Han teaches an antenna (see fig. 14 and 14A; par. [0013], [0103], [0105], [0106]).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boskamp et al. (US 2020/0200844) disclose a system and method for grounding patient during MRI. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793